*658On this record, the award on the original motion for temporary alimony and counsel fees was excessive. However, in view of the fact that the defendant sought by the appeal to reverse and not modify the orders, a reasonable sum should have been allowed for counsel fees and expenses on the appeal. Discretion was properly exercised in the denial of the motion of plaintiff insofar as additional counsel fees were asked for the reargument of the motion for alimony and counsel fees. In view of the allowance here made for counsel fees and expenses on the appeal, the defendant is not required to pay for or reimburse plaintiff for the part of the consolidated record embracing her appeal. The defendant is entitled to credit for all payments made to the plaintiff from May 14, 1951, up to the entry of the order hereon. Carswell, Acting P. J., Johnston, Adel, Wenzél and Mae Crate, JJ., concur.